DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on November 19, 2021 in which claims 1-20 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection.
Concerning the Double patenting rejection, the examiner disagrees with the applicant’s argument. The examiner modified the double patenting rejection due to the newly added limitation. The case is still rejected as a non-statutory obviousness double patenting rejection.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 of US Application No.16/913,832 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,698,403 in view of (JP S62264390 A).  
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims and the instant application are both directed robotic device having sensors that collect data to detect human in a property.
 	JP S62264390, discloses navigating the robotic device toward a portion of a property that a human is located (see at least pages 8-9).
.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-4, 6, 10-13, 15, 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Farrand et al. (US 2015/0339912) in view of (JP S62264390 A).  
 	In regard to claim 1, Farrand et al. discloses a robotic device comprising:
a network interface (see at least [0032], [0033], [0037]),
one or more processors (see at least [0004]), and
one or more storage devices (see at least [0004]) that include instructions that are operable, when executed by the one more processors, to cause the robotic device to perform operations comprising:
 	obtaining sensor data collected by one or more sensors located in a property and
associated with the robotic device, wherein the sensor data indicates that a human is
present inside the property (see at least [0063], [0064], [0090]);
(see at least [0064]); and
 	based on determining that the human is not a legitimate occupant of the property,
performing an operation to engage the human (see at least [0064]).
 	Farrand et al. does not specifically disclose navigating the robotic device towards a portion of a property that a human is located.
 	JP S62264390 discloses the above limitation (see at least pages 8-9).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic device of Farrand et al. by incorporating the moving robot of JP S62264390 to patrol the house because such modification would enable the movement of the robot inside the property in order to detect a person while the robot is moving in the interior of a structure.

 	In regard to claim 2, Farrand et al. discloses wherein the sensor data comprises one or more images collected by a camera mounted on the robotic device (see at least [0073]).

 	In regard to claim 3, Farrand et al. discloses wherein:
the sensor data comprises a video feed collected by a camera mounted on the robotic
device (see at least [0073]); and
the operations further comprises providing the video feed for output to a computing
device of a second user that is a known to be legitimate occupant of the property (see at least Fig. 2).

 	In regard to claim 4, Farrand et al. discloses wherein the operations further comprise selecting operation from among a plurality of operations to engage the human.

 	In regard to claim 6, Farrand et al. discloses wherein the operations further comprise:
 	determining that the human is presently moving through the property (see at least [0065]); and
 	the operation to engage the human comprises tracking movement of the human through the property (see at least [0071], [0075]).

 As to claims 10-13, 15, 16-19, they are method and process claims that recite substantially the same limitations as the corresponding apparatus claims 1-4 and 6.   As such, claims 10-13, 15, 16-19 are rejected for substantially the same reasons given for the corresponding claims 1-4 and 6 above and are incorporated herein.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5, 7-9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrand et al. (US 2015/0339912) in view of (JP S62264390 A) and further in view of Udani (US 2012/0323796).
 	In regard to claims 5, 14, and 20, Farrand et al. discloses outputting one or more audible sounds for output in the region and swarming the human (see at least [0065]).
 	The combination of Farrand et al. and JP S62264390 does not explicitly disclose generating a hologram in a region of the property that is in a vicinity of the human;
 	Udani, in the field of image recording and processing and authentication technique discloses the above limitation (see at least [0047]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Farrand et al. and JP S62264390 with the image processing technique of Udani in order to more easily identify individual to therefore enhance safety and security.

 	In regard to claims 7-9, Farrand et al. discloses processing the sensor data (see at least abstract, [0003]-[0005], [0010], [0094]), the sensor data of Farrand et al. implicitly depict the shape resembling a human being (intruder).
 	Farrand et al. does not explicitly disclose shape resembling a person;
 	 identifying one or more indicators within the sensor data corresponding to the human;

 	wherein the set of indicators comprise one or more of:
 	a first indicator representing a face of the one or more legitimate occupants of the
property,
 	a second indicator representing one or more voiceprints of the one or more legitimate occupants of the property;
 	a third indicator representing one or more retina scans of one or more eyes of the one or more legitimate occupants of the property;
 	a fourth indicator representing one or more DNA samples of the one or more legitimate occupants of the property; or
  	a fifth indicator representing one or more fingerprint scans of one or more legitimate occupants of the property.
 	Udani, in the field of image recording and processing and authentication technique discloses shape resembling a person (see physical characteristic of human) (see at least [0119]);
 	 identifying one or more indicators within the sensor data corresponding to the human (see at least [0023], [0067], [0119]);
accessing a set of indicators of one or more legitimate occupants of the property (see at least [0023], [0067], [0119]); and
determining that the one or more indicators do not match any indicator included in the set of indicators (see at least [0023], [0067], [0119]).
one or more of:
a first indicator representing a face of the one or more legitimate occupants of the
property (see at least [0023], [0067], [0119]),
a second indicator representing one or more voiceprints of the one or more legitimate
occupants of the property (see at least [0023], [0067], [0119]);
a third indicator representing one or more retina scans of one or more eyes of the one or more legitimate occupants of the property (see at least [0023], [0067], [0119]);
a fourth indicator representing one or more DNA samples of the one or more legitimate
occupants of the property; or
 a fifth indicator representing one or more fingerprint scans (see at least [0023], [0067], [0119]) of one or more legitimate occupants of the property.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Farrand et al. and JP S62264390 with the image processing technique of Udani in order to more easily identify individual to therefore enhance safety and security.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178. The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-








	/MARTHE Y MARC-COLEMAN/           Primary Examiner, Art Unit 3661